Citation Nr: 0014927	
Decision Date: 06/06/00    Archive Date: 06/15/00

DOCKET NO.  97-28 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased rating for residuals of a shell 
fragment wound of the left lower extremity with peroneal 
neuropathy, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel



INTRODUCTION

The veteran served on active duty from April 1966 to March 
1969, from August 1971 to August 1975 and from July 1984 to 
August 1986.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1996 rating decision of the 
Nashville, Kentucky, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  By that decision, the RO denied 
entitlement to an increased rating for residuals of shell 
fragment wounds of the left lower extremity with peroneal 
neuropathy.  In its current status, the case returns to the 
Board following completion of development made pursuant to 
its December 1998 remand.  The Board instructed the RO to 
consider the issue of entitlement to service connection for 
pes planus.  That issue was denied in an August 1999 rating 
decision.  An April 2000 Report of Contact, VA Form 119, 
reflects that the veteran informed VA that he did not desire 
to appeal the August 1999 denial of service connection.  
Accordingly, the issue on appeal is limited to that noted on 
the title page of this decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  The service connected residuals of a shell fragment wound 
of the left lower extremity with peroneal neuropathy is 
productive of no more than slight incomplete paralysis of the 
peroneal nerve with sensory changes in the left lower 
extremity below the knee.  



CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
residuals of a shell fragment wound of the left lower 
extremity with peroneal neuropathy have not been satisfied.  
38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 1999); 38 
C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.55(g), 
4.56, 4.124a, Code 8521 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, I note that the veteran has presented a well-
grounded claim with respect to an increased rating for the 
service-connected residuals of shell fragment wounds of the 
left lower extremity.  That is, he has presented a claim that 
is plausible.  I am also satisfied that all appropriate 
development has been accomplished and that VA has no further 
duty to assist the veteran.  All relevant facts have been 
properly developed.  The recent examinations provide 
sufficient information to rate the disability in accordance 
with the applicable rating code.  No further assistance to 
the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  Evaluations are based upon a lack 
of usefulness in self-support.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability it is essential 
to trace the medical history of the disability.  38 C.F.R. §§ 
4.1, 4.2.  In this case, service connection was established 
for residuals of a shell fragment wound of the left lower 
extremity with peroneal neuropathy in an August 1969 rating 
decision.  A 10 percent rating was assigned, under the 
provisions of 38 C.F.R. § 4.124a, Code 8521 that pertains to 
incomplete paralysis of the popliteal nerve (common peroneal 
nerve).  

The veteran's service medical records show that he was 
wounded in action in February 1967.  As reported, the veteran 
was on an operation when he set off a booby trap.  As a 
result he received multiple shell fragment wounds including 
some involving the left lower extremity.  An April 1967 note 
shows that the veteran complained of numbness in the left 
foot.  The physical examination was negative except for a 
well-healed wound.  There is no indication from the service 
medical records of through and through injury, debridement or 
infection.  C.f. 38 C.F.R. § 4.56.  While a report of the 
July 1969 X-ray examination documented the presence of retain 
foreign bodies in the soft tissue, there was no indication 
that retained metallic fragments were present in the muscle 
substance.  C.f. 38 C.F.R. § 4.56.  

The report of the initial VA examination, dated in July 1969, 
shows that the veteran complained of paresthesia over the 
left lower leg and foot.  There was a 3 by 3/4 inch horizontal 
scar posteriorly just below the popliteal area.  The examiner 
noted that pressure in this area produced an electric 
sensation radiating down the left leg, into the foot and 
toes.  He complained that any undue pressure over the area of 
this distribution was moderately unpleasant or uncomfortable 
to him.  No other evidence of nerve damage was demonstrated.  
He demonstrated normal reflexes and sensory appreciation, 
except with respect to the paresthesias previously described.  

The provisions of 38 C.F.R. § 4.124a state that a 10 percent 
rating is applicable for mild incomplete paralysis of the 
peroneal nerve.  The next higher evaluation of 20 percent 
requires moderate incomplete paralysis.  38 C.F.R. § 4.124a, 
Code 8521.  

A muscle injury rating will not be combined with a peripheral 
nerve paralysis rating of the same body part, unless the 
injuries affect entirely different functions.  
38 C.F.R. § 4.55(a).  It is significant to note that the 
recent clinical records reveal that the veteran denied having 
any muscle weakness associated with his shell fragment wound 
injury.  

Moreover, the report of the March 1999 VA neurological 
examination shows that the service-connected shell fragment 
wounds resulted only in sensory changes in the left lower 
extremity, below the knee.  During the course of that 
examination, the veteran was observed to have a decrease in 
pinprick sensation in the area of the left lateral foot, as 
well as in the area of the posterior calf, just below the 
scar in the proximal calf area.  The left sural and left 
superficial peroneal sensory response was absent.  In 
addition, the veteran reported that he experienced a sharp 
pain and a tingling sensation rating down to the foot with 
palpation of the area of the scar located in the left 
posterior calf.  Also, peroneal nerve impairment was shown to 
be slight in degree on the report of the March 1997 VA 
examination.  

Moreover, neither the medical records nor the veteran's 
statements show the presence of such factors as weakened or 
abnormal movement, excess fatigability, incoordination, pain 
on movement, swelling, deformity, atrophy of disuse, 
instability of station, disturbance of locomotion, or 
interference with sitting, standing, or weight-bearing to a 
degree that would warrant the assignment of a higher rating 
for functional loss.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; De 
Luca v. Brown, 8 Vet. App. 202 (1995).  

In view of the foregoing, the preponderance of the evidence 
is against the claim for an increased rating for residuals of 
a shell fragment wound of the left lower extremity with 
peroneal neuropathy, as no more that slight incomplete 
paralysis of the left peroneal nerve has been demonstrated.  

In Floyd v. Brown, 9 Vet. App. 88 (1996), the United States 
Court of Veterans Appeals (now the United States Court of 
Appeals for Veterans Claims, hereinafter the Court) held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1996) in 
the first instance.  The Board is still obligated to seek out 
all issues that are reasonably raised from a liberal reading 
of documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  Consequently, the Board will 
consider whether this case warrants the assignment of an 
extraschedular rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1).  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

The Board finds that the schedular evaluations in this case 
are not inadequate, and there is no evidence of an 
exceptional disability picture in this case.  An October 1986 
consultation report shows that the veteran was able to pursue 
normal job activity, in spite of his service-connected 
disability.  Currently, there is no indication of a change in 
the veteran's service-connected disability picture since that 
time.  More specifically, the veteran has not required any 
recent hospitalization for his shell fragment wound residuals 
of the left lower extremity.  Also, as noted above, the 
incomplete paralysis of the peroneal has been determined to 
be no more than slight in degree and is not shown to be 
productive of marked interference with the veteran's 
employment.  In view of the foregoing, consideration of a 
higher rating on extraschedular grounds is not shown to be 
appropriate at this time.  


ORDER

An increased rating for residuals of a shell fragment wound 
of the left lower extremity with peroneal neuropathy is 
denied.   



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

